[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Before this court is the defendant's motion to strike the second count of the plaintiffs complaint. That count alleges a cause of action for recklessness pursuant to Connecticut General Statutes § 14-295. The plaintiff objects to the motion.
Both parties acknowledge that there is no appellate authority addressing the issue raised by the motion, and there is a split of authority in the Superior Court on this issue. This court has previously ruled, consistent with the rulings of the majority of Connecticut Superior Courts, that citing the statute is sufficient to plead statutory recklessness. See, e.g. Motta v. Goodrich, Superior Court, Judicial District of New Britain at New Britain, docket no. CV 98-0487678S (Nov. 25, 1998, Robinson, A., J. 1998 Ct. Sup. 13470). Therefore, consistent with its prior rulings, this court denies the defendant's motion. CT Page 8892
Angela Robinson-Thomas, Judge